UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------X
CARMEN MILGROS CASTRO,

                               Plaintiff,
                                                           MEMORANDUM & ORDER
             -against-                                     18-CV-7093(JS)(SIL)

ABHI REALTY, SHAH HINTENDRIA,

                    Defendants.
---------------------------------X
APPEARANCES
For Plaintiff:      Carmen Milgros Castro, pro se
                    685 Broadway, Apt. A
                    Massapequa, New York 11758

For Defendants:                No appearance.

SEYBERT, District Judge:

             On December 10, 2018, pro se plaintiff Carmen Milagros

Castro (“Plaintiff”) filed a Complaint in this Court against Abhi

Realty    and          Shah     Hintendria           (“Hintendria”     and        together,

“Defendants”) pursuant to the New York State Human Rights Law,

N.Y.   Executive         Law    §    296.       (See    Compl.,     Docket    Entry      1.)

Accompanying the Complaint is an application to proceed in forma

pauperis.      (See IFP Mot., Docket Entry 2.)

             On    January          22,    2019,      Plaintiff    filed     an    Amended

Complaint.        (Am. Compl., Docket Entry 7.)                  The Amended Complaint

appears   to      be    identical         to   the    original    Complaint       with   the

exception of the place of Hintendria’s citizenship.                               (Compare

Compl. ¶ II.B.2.a. with Am. Compl. ¶ II.B.2.a.)                        Upon review of

the application to proceed in forma pauperis, the Court finds that
Plaintiff is qualified to commence this action without prepayment

of the filing fee.      See 28 U.S.C. § 1915(a)(1).       Therefore,

Plaintiff’s request to proceed in forma pauperis is GRANTED.

However, because the Court lacks subject matter jurisdiction, the

Amended Complaint is DISMISSED WITHOUT PREJUDICE pursuant to 28

U.S.C. § 1915(e)(2)(B)(ii) and FED. R. CIV. P. 12(h)(3).

                            BACKGROUND1

          Plaintiff’s   Amended   Complaint   is   submitted   on   the

Court’s general complaint form and is brief.       Plaintiff alleges

that she resides in Massapequa, New York, and that Abhi Realty is

incorporated under the laws of the State of New York and Hintendria

is a resident of Syosset, New York, and is a citizen of India.

(Am. Compl. ¶¶ I.A.-B., II.B.2.)       Although Plaintiff has not

checked either box on the form Complaint to allege the basis of

this Court’s subject matter jurisdiction, in the space on the form

that calls for the “specific federal statutes, federal treaties,

and/or provisions of the United States Constitution that are at




1All material allegations in the Complaint and are presumed to
be true for the purpose of this Memorandum and Order. Rogers v.
City of Troy, N.Y., 148 F.3d 52, 58 (2d Cir. 1998) (in reviewing
a pro se complaint for sua sponte dismissal, a court is required
to accept the material allegations in the complaint as true).
Excerpts from the Complaint are reproduced here exactly as they
appear in the original. Errors in spelling, punctuation, and
grammar have not been corrected or noted.

                                  2
issue in this case,” Plaintiff wrote: “New York State Human Rights

Law (Executive Law, Article 15) Section 296).”          (Am. Compl.

¶ II.A.)   Plaintiff has also responded to the questions on the

form to allege that this Court’s subject matter jurisdiction is

invoked because the parties’ citizenship is diverse.     (Am. Compl.

¶ II.B.)   Plaintiff does not include a sum in the space that calls

for the amount in controversy.       (Am. Compl. ¶ II.B.3.)   Rather,

Plaintiff alleges:

           My human rights have been violated due to
           safety in a resident unit that was not legal
           at the time I signed my lease.     It is not
           currently considered a legal apartment and I
           have been harassed, forced to spend my own
           money on repairs, and have not received
           support from my landlord.

(Am. Compl. ¶ II.B.3.)

      In its entirety, Plaintiff’s Statement of Claim alleges:

           3/5/18 – landlord has not replaced kitchen
           equiptment   (stove);   7/19/18  –  reported
           complaint regarding other tenants; 8/28/18 –
           threatened by party with home-made bomb;
           7/26/18 – defendant used my mental health
           status against me, making false claims to
           problem oriented policing, 7th Precinct,
           involved in monitoring.

(Am. Compl. ¶ III.) In the space on the form complaint that calls

for the relief sought, Plaintiff wrote “N/A”.     (Am. Compl. ¶ IV.)

                            DISCUSSION

I.   In Forma Pauperis Application


                                 3
             Upon review of Plaintiff’s declaration in support of her

application to proceed in forma pauperis, the Court finds that

Plaintiff is qualified to commence this action without prepayment

of the filing fee.          See 28 U.S.C. § 1915(a)(1).        Therefore,

Plaintiff’s request to proceed in forma pauperis is GRANTED.

II.    Application of 28 U.S.C. § 1915

             Section 1915 of Title 28 requires a district court to

dismiss an in forma pauperis complaint if the action is frivolous

or malicious, fails to state a claim upon which relief may be

granted, or seeks monetary relief against a defendant who is immune

from such relief.         See 28 U.S.C. § 1915(e)(2)(B)(i)-(iii).      The

Court is required to dismiss the action as soon as it makes such

a determination.

             Courts are obliged to construe the pleadings of a pro se

plaintiff liberally.        See Sealed Plaintiff v. Sealed Defendant,

537 F.3d 185, 191 (2d Cir. 2008); McEachin v. McGuinnis, 357 F.3d

197,   200   (2d   Cir.    2004).   However,   a   complaint   must   plead

sufficient facts to “state a claim to relief that is plausible on

its face.”     Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S.

Ct. 1955, 1974, 167 L. Ed. 2d 929 (2007).           “A claim has facial

plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is



                                     4
liable for the misconduct alleged.”                  Ashcroft v. Iqbal, 556 U.S.

662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009) (citations

omitted).       The plausibility standard requires “more than a sheer

possibility that a defendant has acted unlawfully.”                      Id. at 678;

accord Wilson v. Merrill Lynch & Co., 671 F.3d 120, 128 (2d Cir.

2011).       While “‘detailed factual allegations’” are not required,

“[a] pleading that offers ‘labels and conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’”

Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555).

III. Subject Matter Jurisdiction

               Notwithstanding the liberal pleading standard afforded

pro se litigants, federal courts are courts of limited jurisdiction

and    may    not    preside    over    cases   if    they   lack    subject    matter

jurisdiction.         Lyndonville Sav. Bank & Trust Co. v. Lussier, 211

F.3d    697,    700-01    (2d    Cir.    2000).       Unlike      lack   of   personal

jurisdiction, lack of subject matter jurisdiction cannot be waived

and may be raised at any time by a party or by the Court sua

sponte.       Id.     “If subject matter jurisdiction is lacking, the

action must be dismissed.”             Id.; see FED. R. CIV. P. 12(h)(3).

               The    basic     statutory       grants       of     subject     matter

jurisdiction are embodied in 28 U.S.C. §§ 1331 and 1332.                       Arbaugh

v. Y & H Corp., 546 U.S. 500, 513, 126 S. Ct. 1235, 1244, 163 L.



                                           5
Ed. 2d 1097 (2006).         Section 1331 provides federal question

jurisdiction     and   Section    1332    provides    jurisdiction   based   on

diversity of citizenship.           Id.       A plaintiff properly invokes

§ 1332 jurisdiction when he presents a claim between parties of

complete diverse citizenship and the amount in controversy exceeds

$75,000.   Id.     Subject matter jurisdiction may be established

pursuant to § 1331 where a claim arises under the “Constitution,

laws or treaties of the United States.”                28 U.S.C. § 1331.     “A

plaintiff properly invokes § 1331 jurisdiction when he pleads a

colorable claim ‘arising under’ the Constitution or laws of the

United States.     Arbaugh, 56 U.S. at 513, 126 S. Ct. at 1237.               A

claim alleging federal question subject matter jurisdiction “may

be dismissed for want of subject matter jurisdiction if it is not

colorable, i.e., if it is ‘immaterial and made solely for the

purpose of obtaining jurisdiction’ or is ‘wholly insubstantial and

frivolous.’”     Id. at 513 n.10, 126 S. Ct. at 1237 n.10.

           Here, Plaintiff does not allege that her claims arise

under any federal laws.      Rather, Plaintiff alleges that her claims

arise exclusively under the New York State Human Rights Law, N.Y.

Exec. Law § 296 et seq.          And, the Court knows of no legal theory

that would provide relief to Plaintiff under any federal law under

the   circumstances     alleged     in       the   Complaint.   Accordingly,



                                         6
Plaintiff has failed to properly invoke this Court’s federal

question subject matter jurisdiction.

           Given Plaintiff’s pro se status, the Court has also

considered whether this Court’s diversity jurisdiction may be

invoked.    However, this case lacks complete diversity between

parties as Abhi Realty is expressly alleged to be a citizen of New

York, the same state as Plaintiff.   28 U.S.C. § 1332.    And, because

Plaintiff does not seek any monetary relief in the Complaint, the

amount in controversy does not exceed $75,000 as required by 28

U.S.C. § 1332.     Accordingly, this Court lacks subject matter

jurisdiction to adjudicate Plaintiff’s claims.      Although courts

hold pro se complaints “to less stringent standards than formal

pleadings drafted by lawyers,” Hughes v. Rowe, 449 U.S. 5, 9, 101

S. Ct. 173, 176, 66 L. Ed. 2d 163 (1980), pro se litigants still

must establish subject matter jurisdiction to avoid dismissal.

See, e.g., Rene v. Citibank N.A., 32 F. Supp. 2d 539, 541-42

(E.D.N.Y. 1999) (dismissing pro se complaint for lack of subject

matter   jurisdiction).   Accordingly,   Plaintiff’s     Complaint   is

DISMISSED WITHOUT PREJUDICE pursuant to 28 U.S.C. § 1915(e)(2)

(B)(ii); and FED. R. CIV. P. 12(h)(3).    Plaintiff may pursue any

state law claims she may have against Defendants in state court.





                                 7
IV.   Leave to Amend

           Given   the   Second    Circuit’s   guidance   that   a   pro   se

complaint should not be dismissed without leave to amend unless

amendment would be futile, Cuoco v. Moritsugu, 222 F.3d 99, 112

(2d Cir. 2000), the Court has carefully considered whether leave

to amend is warranted here.         Because the defects in Plaintiff’s

claims are substantive and would not be cured if afforded an

opportunity to amend, leave to amend the Complaint is DENIED.

                                  CONCLUSION

           For the reasons set forth above, Plaintiff’s application

to proceed in forma pauperis is GRANTED, however the Complaint is

sua sponte DISMISSED pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii);

and FED. R. CIV. P. 12(h)(3).

           The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that any appeal from this Order would not be taken in good faith

and therefore in forma pauperis status is DENIED for the purpose

of any appeal.     See Coppedge v. United States, 369 U.S. 438, 444-

45, 82 S. Ct. 917, 8 L. Ed. 2d 21 (1962).




             [BOTTOM OF PAGE INTENTIONALLY LEFT BLANK]




                                      8
          The Clerk of the Court is directed to mail a copy of

this Memorandum & Order to the Plaintiff and to mark this case

CLOSED.



                                      SO ORDERED.



                                      /s/ JOANNA SEYBERT______
                                      Joanna Seybert, U.S.D.J.


     Dated: July   2 , 2019
            Central Islip, New York




                                9
